Citation Nr: 1532722	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post right knee anterior cruciate ligament reconstruction and ganglion cyst removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to May 2011.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for status post right knee anterior cruciate ligament reconstruction and ganglion cyst removal and assigned an initial noncompensable rating, effective June 1, 2011.  The Veteran disagreed with the initial rating assigned and perfected a timely appeal.

A February 2014 rating decision increased the initial rating for the right knee disability to 10 percent, effective June 1, 2011.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an initial increased rating for a right knee disability remains in appellate status.


FINDING OF FACT

The Veteran's right knee disability has been manifested by flexion to 100 degrees, improving to 130 degrees with pain beginning at 130 degrees in November 2013, normal extension without pain, pain on palpation, and x-ray findings of no degenerative or traumatic arthritis or patellar subluxation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, because the notice that was provided in December 2010 (with the Veteran's application for VA benefits) before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment records, VA examination reports, and lay statements from the Veteran and her representative.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.

Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for her right knee disability assigned following the grant of service connection, and staged ratings are to be considered.

The Veteran's status post right knee anterior cruciate ligament (ACL) reconstruction and ganglion cyst removal has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  (Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both Diagnostic Codes).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran was afforded a VA examination in March 2011 prior to separation from service.  She described having ACL reconstruction with a donor graft in January 2008 following a right knee injury and excision of a ganglion cyst in the femoral tunnel of the ACL in January 2010.  She also had a known Baker's cyst in her right knee for several years for which she had not had surgery.  She reported that since January 2010 she had had difficulty going up and down stairs, could squat but only briefly, and had great difficulty trying to kneel on the right knee because kneeling often resulted in numbness in the front of the knee.  She reported swelling with exercise or walking very long distances, accompanied by pain.  She reported using Motrin and indicated that her right knee disability had no effect on her job, which was a desk job.

On examination, she was moderately obese with normal carriage, posture, and gait.  Right knee range-of-motion findings were reported as flexion to 100 degrees and extension to 0 degrees.  Following three repetitions, there was no loss in range of motion due to pain, fatigue, weakness, or incoordination.  Other findings included no instability detected; no sensory loss or pathological reflexes present; deep tendon reflexes brisk and equal bilaterally; and no swelling, redness, or tenderness.  The impression of a right knee x-ray study was essentially normal right knee.

In her June 2013 substantive appeal, the Veteran stated that she was bothered daily by her knee, explaining that her right knee is visibly larger than her left knee and that she has to be very cautious on stairs due to right knee instability, requiring her to place both feet on each step or move sideways down the stairs.  She described daily right knee stiffness and swelling, being unable to kneel due to numbness and pain from putting weight on her knee, popping when she walks, and instability with unexpected giving way.

Based on her statements, she was afforded another VA examination in November 2013.  She reported that since her last VA examination in 2011, she had noticed increased frequency of stiffness, decreased range of motion, and a straining sensation in her right knee with certain movements.  She indicated that her right knee becomes painful and swells if she stands for more than one hour, and it gives out at least once monthly, causing her to stumble.  She endorsed daily right knee pain, described as a dull ache.  Aggravating factors included any type of exercise, going up and down stairs, kneeling, squatting or standing for extended periods, and wearing shoes with heels higher than 1.5 inches.  Alleviating factors included rest, elevation, and Motrin.  She also stated that weather changes cause flare-ups of right knee stiffness, making walking and standing more painful.  She reported occasional use of a neoprene pull-on brace for right knee pain.

On right knee range-of-motion testing, flexion was to 130 degrees with pain beginning at 130, and extension was to 0 degrees with no objective evidence of painful motion.  Following three repetitions, there was no change or additional limitation in right knee flexion or extension.  The examiner indicated that the Veteran's bilateral knee range of motion was reduced, in part, by her body habitus, and she identified the Veteran's right knee functional loss or impairment as less movement than normal and pain on movement.  Other objective examination findings included pain on palpation of the right knee; normal muscle strength; normal joint stability testing without anterior, posterior, or medial-lateral instability; no evidence of recurrent patellar subluxation or dislocation; and no tibial and/or fibular impairment or meniscal conditions.  A right knee x-ray study documented no degenerative or traumatic arthritis and no evidence of patellar subluxation.

The Veteran reported working full-time as a program support assistant at a VA Medical Center and stated that her right knee disability causes her to have to sit down occasionally, but she was still able to do her job.  Finally, the examiner remarked that while it is true that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time, it was impossible to state exactly what degree of additional range of motion loss would be due to pain on use or during flare-ups.

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for a rating in excess of 10 percent for status post right knee ACL reconstruction and ganglion cyst removal.

The Veteran's right knee disability has been manifested by flexion to 100 degrees, improving to 130 degrees with pain beginning at 130 degrees in November 2013, normal extension without pain, pain on palpation, and x-ray evidence of no degenerative or traumatic arthritis or patellar subluxation.  These findings are consistent with the 10 percent rating currently assigned pursuant to 38 C.F.R. § 4.59 based on objective evidence of painful motion.

A rating higher than 10 percent is not warranted because the examination reports do not demonstrate any limitation of extension, flexion limited to 60 degrees (for a noncompensable rating based on limitation of flexion), ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, or impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262.  Similarly, a higher rating is not warranted on the basis of degenerative or traumatic arthritis because arthritis was not shown on right knee x-ray studies in January 2011 or November 2013.  Id., Diagnostic Codes 5003, 5010.

The Board emphasizes that despite the Veteran's subjective complaints of swelling, instability, giving way, and popping, these symptoms are not confirmed by objective medical evidence of record.  In addition, the objective medical evidence does not reflect any functional loss beyond what is already contemplated by the 10 percent rating due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  

The Board has considered the assertions by the Veteran pertaining to her right knee.  She is competent to attest to the symptoms she experiences.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her right knee disability because her subjective reports of knee symptoms such as instability and swelling have not been confirmed by objective medical evidence.  Instead, physical examination reports consistently reflect no swelling or instability.

The Board also acknowledges the May 2015 correspondence from the Veteran's representative, stating that the Veteran's contentions as stated in her substantive appeal "reflect that of an inadequate examination.  The Veteran's statements do not echo the [VA examination] conducted" in November 2013.  The representative appeared to suggest that the November 2013 examination was inadequate "under the provisions of 38 C.F.R. § 4.70" because the examiner could not state exactly the degree of additional range of motion loss that would result from pain on use or during flare-ups.  The representative further argued that the evaluation under Diagnostic Code 5260 should be based on the degree of motion where pain begins and asserted that the Veteran's right knee disability was more severe than that reflected by the currently assigned 10 percent rating.

The Board finds that both the January 2011 and March 2013 VA examination reports are adequate to decide the claim.  Each examination report documents the Veteran's subjective symptoms and includes thorough examination findings that are responsive to the diagnostic criteria found at 38 C.F.R. § 4.71a, which are used to evaluate disabilities of the knee.  In addition, the Board points out that on VA examination in March 2013, the Veteran's pain began at the same place where right knee flexion ended, 130 degrees.  Finally, although the March 2013 examiner could not identify the degree of additional range of motion loss that would result from pain on use or during flare-ups, the Board has considered the Veteran's account of experiencing flare-ups of stiffness during weather changes, making walking and standing more painful and finds that the 10 percent rating adequately compensates her for the right knee disability during such flare-ups based on painful motion.  Therefore, the Board finds that the examinations were adequate and a remand for an additional examination is not required.

The Board has also considered whether staged ratings are appropriate, but concludes that the criteria for a higher schedular rating for the right knee have not been met at any time during the appeal. Therefore, staged ratings for status post right knee ACL reconstruction and ganglion cyst removal are not warranted for any portion of the current claim period.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated she experiences some symptoms not specifically referenced by the applicable rating criteria for evaluating disabilities of the knee and leg, such as stiffness and popping.  However, the Board emphasizes that VA regulations require consideration of other factors contributing to functional loss regarding normal excursion of movements of the joints and has considered such factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, although the Veteran's right knee range of motion has consistently been noncompensable and improved over time, the Board has nevertheless found that a compensable, 10 percent rating is warranted based on painful movement on right knee flexion, which contributes to loss of function.  Therefore, the Board finds that her right knee disability level and symptomatology are reasonably described by the schedular rating criteria, and the disability picture is contemplated by the rating schedule.  

Nevertheless, the Veteran does not contend, and the evidence does not reflect, that her right knee disability has caused frequent hospitalization.  Similarly, her right knee disability has not caused marked interference with her employment as a program support assistant.  Rather, she reported that her knee causes her to need to sit down occasionally at work.  In any event, because the applicable rating criteria adequately contemplate the Veteran's right knee disability, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for a psychiatric disorder, cervical spine strain, gastroesophageal reflux disease with irritable bowel syndrome, folliculitis on the bilateral arms, right and left carpal tunnel syndrome, left ear hearing loss, partial ossicular replacement prosthesis stats post left tympanomastoidectomy, hemorrhoids, endometriosis, and right knee scars.  Her combined evaluation for compensation is 60 percent.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that the evidence does not support the assignment of more than 10 percent for right knee ACL reconstruction and ganglion cyst removal at any point during the course of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, entitlement to a higher rating is not warranted, and the claim must be denied.

In addition, at no time during this claim has the Veteran had compensable 
limitation of flexion and compensable limitation of extension at the same time, or compensable limitation of motion and objective findings of instability such that separate ratings are warranted under Diagnostic Codes 5260, 5261, or 5257 for the right knee disability.  See VAOPGCPREC 9-98 and 23-97, VAOPGCPREC 9-2004.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).







ORDER

Entitlement to an initial rating in excess of 10 percent for status post right knee anterior cruciate ligament reconstruction and ganglion cyst removal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


